Exhibit 10.3
Execution Version
INVESTOR RIGHTS AGREEMENT
          This INVESTOR RIGHTS AGREEMENT (this “Agreement”), is dated as of
September 30, 2008 and is entered into by and between the Las Vegas Sands Corp.
(the “Company”) and the investor identified on Schedule A hereto (the
“Investor”), which Agreement shall inure to the benefit of the Investor and the
Adelson Holders (as defined below), each of which Adelson Holders is a third
party beneficiary of this Agreement.
          WHEREAS, under the Convertible Note Purchase Agreement, dated as of
the date hereof (the “Purchase Agreement”), by and between the purchaser
identified therein and the Company, the Company has agreed to sell, and the
Investor has agreed to purchase, $475,000,000 in aggregate principal amount of
the Notes (as defined below) of the Company;
          WHEREAS, in order to induce the Investor to purchase the Notes
pursuant to the Purchase Agreement, the Company is willing to enter into this
Agreement for the benefit of the Rights Holders (as defined below).
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and for good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows.
ARTICLE 1
DEFINITIONS
     1.1 Definitions. Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meanings given thereto in the Purchase Agreement.
As used in this Agreement, and unless the context requires a different meaning,
the following terms shall have the meanings set forth below:
          “2004 Equity Award Plan” means the Las Vegas Sands Corp. 2004 Equity
Award Plan, as amended by the First Amendment thereto dated February 5, 2007.
          “Adelson Holders” means collectively Sheldon G. Adelson, the Sheldon
G. Adelson 2002 Remainder Trust, the Sheldon G. Adelson 2005 Family Trust u/d/t
dated April 25, 2005, the Dr. Miriam and Sheldon G. Adelson Charitable Trust
u/d/t dated December 12, 1994, the ESBT Y TRUST u/d/t dated October 1, 2002, the
ESBT S TRUST u/d/t dated October 1, 2002, the QSST A TRUST u/d/t dated
October 1, 2002, the QSST M TRUST u/d/t dated October 1, 2002, the Sheldon G.
Adelson 2004 Remainder Trust u/d/t dated May 31, 2004, the Sheldon G. Adelson
2007 Two Year LVS Annuity Trust u/d/t dated May 1, 2007, the Sheldon G. Adelson
2007 Three Year LVS Annuity Trust u/d/t dated May 1, 2007, the Sheldon G.
Adelson July 2007 Two Year LVS Annuity Trust u/d/t dated July 30, 2007, the
Sheldon G. Adelson July 2007 Three Year LVS Annuity Trust u/d/t dated July 30,
2007, the Sheldon G. Adelson April 2008 Two Year LVS Annuity Trust u/d/t dated
April 1, 2008, the Sheldon G. Adelson April
Investor Rights Agreement



--------------------------------------------------------------------------------



 



Page 2 of 12

2008 Three Year LVS Annuity Trust u/d/t dated April 1, 2008, the Sheldon G.
Adelson July 2008 Two Year LVS Annuity Trust u/d/t dated July 28, 2008, the
Sheldon G. Adelson July 2008 Three Year LVS Annuity Trust u/d/t dated July 28,
2008 and the successors and assigns of each of the foregoing who are Related
Parties (as such term is defined in the Indenture) of Sheldon G. Adelson (it
being understood that after giving effect to any such assignment, such assignee
shall be an Adelson Holder for all purposes hereunder).
          “Advanced Amounts” has the meaning given to such term in
Section 2.4(c) of this Agreement.
          “Agreement” has the meaning set forth in the preamble to this
Agreement.
          “Company” has the meaning set forth in the preamble to this Agreement.
          “Exchange Rights Holder” has the meaning given to such term in
Section 2.2(a) of this Agreement.
          “Indemnified Party” has the meaning given to such term in
Section 2.4(a) of this Agreement.
          “Indenture” means that certain Indenture, dated as of September 30,
2008, entered into by and among the Company and U.S. Bank, National Association,
as trustee, as supplemented by that certain Supplemental Indenture, dated as of
September 30, 2008, entered into by and between U.S. Bank, National Association
and the Company.
          “Investor” has the meaning set forth in the preamble of this
Agreement.
          “New Securities” has the meaning given to such term in Section 2.1(a)
of this Agreement.
          “Notes” means the 61/2% Convertible Senior Notes due 2013 issued by
the Company pursuant to the Indenture.
          “Preemptive Rights Notice” has the meaning given to such term in
Section 2.1(a) of this Agreement.
          “Pro Rata Allotment” has the meaning given to such term in
Section 2.1(c) of this Agreement.
          “Proceeding” has the meaning given to such term in Section 2.4(a) of
this Agreement.
          “Purchase Agreement” has the meaning set forth in the recitals of this
Agreement.
Investor Rights Agreement



--------------------------------------------------------------------------------



 



Page 3 of 12

          “Qualified Financing” means any offering or issuance by the Company or
any of its Subsidiaries of (i) bonds ranked below investment grade by any
ratings agency or any similar debt securities or (ii) convertible notes
convertible into Common Stock or similar equity securities, for cash,
irrespective of the form of such offering or issuance, which offering or
issuance may be accomplished, without limitation, (i) through an investment bank
or similar financial institution acting as initial purchaser (in the case of an
offering exempt from registration under Rule 144A or Regulation S of the
Securities Act), (ii) using an investment bank as placement agent or through
sales by the Company directly to third party purchasers (in the case of an
offering exempt from registration under Section 4(2) of the Securities Act or
Regulation D promulgated thereunder) or (iii) pursuant to a public offering
registered with the Commission.
          “Qualified Financing Notice” has the meaning given to such term in
Section 2.2(a) of this Agreement.
          “Qualified Financing Securities” has the meaning given to such term in
Section 2.2(a) of this Agreement.
          “Rights Holders” means the Investor collectively with the Adelson
Holders, and each individually, a “Rights Holder.”
ARTICLE 2
AGREEMENTS
     2.1 Preemptive Rights.
          (a) Subject to the terms and conditions of this Section 2.1, the
Company agrees that it will not sell or issue any Equity Interests of the
Company for cash (the “New Securities”), other than additional issuances of the
Notes effected subsequent to the date hereof pursuant to the Purchase Agreement
(or conversion of the Notes), unless the Company first delivers a written notice
(the “Preemptive Rights Notice”) to each Rights Holder identifying the terms of
the proposed sale (including the price, number or aggregate principal amount and
type of New Securities and all other material terms of the offer and sale) and
offers to each Rights Holder the opportunity to purchase up to its Pro Rata
Allotment (as defined below) (which Pro Rata Allotment may be assigned by each
Rights Holder to any other Rights Holder at the option of such Rights Holder
holding such Pro Rata Allotment) of the New Securities (subject to increase for
over-allotment, if any, if all of the Rights Holder do not fully exercise their
rights hereunder) on terms and conditions, including price, not less favorable
in any respect than those on which the Company proposes to sell such New
Securities to any third party. The Company shall deliver such Preemptive Rights
Notice no later than 5 days, or earlier than 10 days, prior to such contemplated
sale date of the New Securities. The Company’s offer to each Rights Holder shall
remain open for a period of 5 days after the delivery of the Preemptive Rights
Notice, during which time each Rights Holder may accept such offer by written
notice to the Company setting forth the maximum number of New Securities sought
to be purchased by such Rights Holder, including the number of New Securities
which such Rights Holder would purchase if any other Rights Holder
Investor Rights Agreement



--------------------------------------------------------------------------------



 



Page 4 of 12

does not elect to purchase its full Pro Rata Allotment of the New Securities,
with the rights of the electing Rights Holders to purchase such unpurchased
portion of the New Securities to be based on their respective Pro Rata
Allotments.
          (b) Any New Securities so offered which are not purchased by the
Rights Holders pursuant to such offer may be sold by the Company, but only at a
price not less than the price and on other terms and conditions not more
favorable to the purchasers than as set forth in the Preemptive Rights Notice,
at any time within 90 days following the termination of the above-referenced
5-day period.
          (c) For purposes of this Section 2.1(c), each Rights Holder’s “Pro
Rata Allotment” of the New Securities shall be based on the ratio which the
aggregate number of shares of Common Stock held by such Rights Holder on the
date of the Preemptive Rights Notice bears to the total number of shares of
Common Stock outstanding on the date of the Preemptive Rights Notice, in each
case assuming full conversion of all outstanding Notes and conversion or
exercise of any other Equity Interests of the Company.
          (d) Notwithstanding the foregoing, the right to purchase the New
Securities shall be inapplicable with respect to any issuance or proposed
issuance by the Company of (i) options, stock awards or shares of Common Stock
or Equity Interests issued or issuable to “eligible purchasers” (as such term is
defined in the 2004 Equity Award Plan) pursuant to the 2004 Equity Award Plan or
any compensatory plan, arrangement or agreement approved by the Board of
Directors of the Company or the Compensation Committee thereof, so long as such
securities are issued exclusively for compensatory purposes and not for equity
financing purposes, (ii) the Notes and the Underlying Shares issued or issuable
pursuant to the Purchase Agreement, (iii) in connection with any Common Stock
split, dividend, combination, or similar transaction or (iv) any Equity
Interests issued in a merger, acquisition or similar transaction approved by the
Board of Directors of the Company.
     2.3 Qualified Financing.
          (a) Subject to the terms and conditions of this Section 2.3, the
Company agrees that it will not consummate a sale of securities issued pursuant
to a Qualified Financing (the “Qualified Financing Securities”) unless the
Company first delivers a written notice (the “Qualified Financing Notice”) to
the Investor and each Adelson Holder that hereafter holds any Notes issued
pursuant to the Indenture (collectively, the “Exchange Rights Holders”)
identifying the terms of such Qualified Financing (including the price, number
or aggregate principal amount and type of securities being offered in such
Qualified Financing and all other material terms of such offer and sale) and
offers to each Exchange Rights Holder the opportunity to purchase up to its
Qualified Financing Share (as defined below) of the Qualified Financing
Securities (subject to increase for over-allotment, if any, if all of the
Exchange Rights Holders do not fully exercise their rights hereunder) on terms
and conditions, including price, not less favorable in any respect than those on
which the Company proposes to sell or otherwise offer such Qualified Financing
Securities to any third party. The Company
Investor Rights Agreement



--------------------------------------------------------------------------------



 



Page 5 of 12

shall deliver such Qualified Financing Notice no later than 5 days, or earlier
than 10 days, prior to such contemplated sale date of the Qualified Financing
Securities. The Company’s offer to each Exchange Rights Holder shall remain open
for a period of 5 days after the delivery of the Qualified Financing Notice,
during which time each Exchange Rights Holder may accept such offer by written
notice to the Company setting forth the aggregate principal amount, or number
of, Qualified Financing Securities sought to be purchased by such Exchange
Rights Holder.
          (b) Any Qualified Financing Securities so offered which are not
purchased by the Exchange Rights Holders pursuant to such offer may be sold by
the Company, but only at a price not less than the price and on other terms and
conditions not more favorable to the purchasers than as set forth in the
Qualified Financing Notice, at any time within 90 days following the termination
of the above-referenced 5-day period.
          (c) The purchase price payable by each Exchange Rights Holder for its
purchase of Qualified Financing Securities shall be in the form of all or a
portion of the Notes held by such Exchange Rights Holders, with each dollar of
outstanding principal amount of and accrued and unpaid interest on such Notes
being equivalent to one dollar of such purchase price, it being understood that
the Common Stock issued upon conversion of the Notes may not be used to purchase
Qualified Financing Securities under this Section 2.3.
          (d) For purposes of this Section 2.3, each Exchange Rights Holder’s
“Qualified Financing Share” of Qualified Financing Securities shall be an amount
or number of Qualified Financing Securities with an aggregate purchase price
equal to the outstanding principal amount of the Notes (plus all accrued but
unpaid interest thereon) held by such Exchange Rights Holder at the time of such
Qualified Financing.
          (e) As a condition precedent to the sale of Qualified Financing
Securities to an Exchange Rights Holder, such Exchange Rights Holder shall
either (i) deliver its Note or Notes in definitive form (or an agreement to the
effect that such definitive Note or Notes has been lost, stolen or destroyed
whereby such Exchange Rights Holder agrees to indemnify the Company from any
loss incurred by it in connection with such Note or Notes) or (ii) cause its
beneficial ownership interest in its Note or Notes to be transferred in
book-entry form in accordance with the applicable rules and procedures of the
depositary for the Notes, if any, in either case, at the closing of the
Qualified Financing for cancellation against delivery of the Qualified Financing
Securities being purchased by such Exchange Rights Holder.
     2.4 Indemnification.
          (a) The Company shall indemnify and hold harmless each Rights Holder
and each of its affiliates, and the former and current officers, agents and
employees of each such party (each, an “Indemnified Party”), from and against
any and all reasonable and documented expenses, liabilities and losses
(including, without limitation, investigation expenses and expert witnesses’ and
attorneys’ fees and expenses, judgments, penalties, fines, and amounts paid or
to be paid in settlement) actually
Investor Rights Agreement



--------------------------------------------------------------------------------



 



Page 6 of 12

incurred by such Indemnified Party (net of any related insurance proceeds or
other amounts received by such Indemnified Party or paid by or on behalf of the
Company on such Indemnified Party’s behalf), in connection with any action,
suit, arbitration or proceeding (or any inquiry or investigation, whether
brought by or in the right of the Company, any Subsidiary or affiliate of the
Company, or otherwise, that Indemnified Party in good faith believes might lead
to the institution of any such action, suit, arbitration or proceeding), whether
civil, criminal, administrative or investigative, or any appeal therefrom, in
which any Indemnified Party is a party, is threatened to be made a party, is a
witness or is participating (a “Proceeding”) arising in connection with such
Indemnified Party’s direct or indirect participation in the transactions
contemplated by the Purchase Agreement and based upon, arising from, relating
to, or by reason of the fact that any such Indemnified Party was a director,
officer, employee, stockholder or agent of the Company (or an affiliate of any
of the foregoing) or an indirect source of funding for the transactions
contemplated by the Purchase Agreement.
          (b) If an Indemnified Party is entitled under this Agreement to
indemnification by the Company for some or a portion of the Indemnified Amounts
(defined below) but not, however, for all of the total amount thereof, the
Company shall nevertheless indemnify the Indemnified Party for the portion
thereof to which the Indemnified Party is entitled.
          (c) The Company shall pay to each Indemnified Party, as and when
incurred and in advance of the final disposition of a Proceeding, the amount of
any and all reasonable and documented expenses incurred by the Indemnified Party
in connection with such Proceeding, including, without limitation, investigation
expenses, expert witnesses’ and attorney’s fees and expenses (such amounts so
expended or incurred, the “Advanced Amounts”); provided that if an Indemnified
Party is advanced such Advanced Amounts and it is later finally judicially
determined in a manner not subject to further appeal that such Indemnified Party
was not entitled to indemnification with respect to such Proceeding, then such
Indemnified Party shall reimburse the Company for such Advanced Amounts.
          (d) Notwithstanding any other provision of this Section 2.4, the
Company hereby agrees to indemnify Indemnified Party to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by the other provisions of this Agreement, the organizational
documents of the Company, or applicable law. In the event of any change, after
the date of this Agreement, in any applicable law, whether by case law or
otherwise, which expands the right of a Nevada corporation to indemnify a member
of its Board of Directors or an officer, such changes shall be, ipso facto,
within the purview of Indemnified Party’s rights and Company’s obligations,
under this Section 2.4. In the event of any change in any applicable law,
statute or rule which narrows the right of a Nevada corporation to indemnify a
member of its Board of Directors or an officer, such changes, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement
shall have no effect on this Agreement or the parties, rights and obligations
hereunder.
Investor Rights Agreement



--------------------------------------------------------------------------------



 



Page 7 of 12

          (e) The indemnification rights provided in this Section 2.4 are in
addition to, and shall not replace or otherwise alter, the indemnification
rights afforded to any Indemnified Party under Article 6 of the Amended and
Restated By-Laws of Las Vegas Sands Corp., or under Section 7 of the Amended and
Restated Articles of Incorporation of Las Vegas Sands Corp.
ARTICLE 3
MISCELLANEOUS
     3.1 Notices. All notices or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telecopied or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given when so delivered personally, telecopied or sent by
certified, registered or express mail. Each notice contemplated to be provided
to the Rights Holders pursuant to Section 2.2 and Section 2.3 shall be
considered duly given upon its delivery to the two addressees under (b) below;
provided, however, that the Rights Holders shall be entitled to submit a notice
registry to the Company setting forth applicable notice information for each
participating Rights Holder, whereupon the Company shall furnish notice to each
addressee listed in such registry. In all other instances, notice shall be given
as follows:
          (a) if to the Company:
Las Vegas Sands Corp.
3555 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: Scott D. Henry
Telecopy: 702-733-5110
          (b) if to the Investor or any other Rights Holder, to:
c/o Las Vegas Sands Corp.
3555 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: Dr. Miriam Adelson
Telecopy: 702-733-5710
with a copy to:
c/o Las Vegas Sands Corp.
3555 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: Sheldon G. Adelson
Telecopy: 702-733-5710
with an additional copy to:
Investor Rights Agreement



--------------------------------------------------------------------------------



 



Page 8 of 12

Milbank, Tweed, Hadley & McCloy LLP
601 S. Figueroa Street, 30th Floor
Los Angeles, CA 90017
Attention: Kenneth J. Baronsky
Telecopy: 213-629-5063
Any party may by notice given in accordance with this Section 3.1 designate
another address or Person for receipt of notices hereunder.
     3.2 Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of the parties hereto,
it being understood that the Company shall not be permitted to assign or
transfer its obligations hereunder without the consent of the Investor and that
each Rights Holder shall be permitted, in its sole and absolute discretion and
without the consent of the Company, to assign or transfer its rights hereunder
in whole or in part to any other Rights Holder, provided that such assignment is
evidenced in writing, in form and substance reasonably satisfactory to such
transferring Rights Holder, and furnished to the Company. No Person other than
the parties hereto, the Adelson Holders and the Indemnified Parties and their
respective successors and permitted assigns is intended to be a beneficiary of
this Agreement.
     3.3 Amendment and Waiver.
          (a) No failure or delay on the part of the Company, the Investor or
any third party beneficiary hereof (including, without limitation, the Adelson
Holders), in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to the
Company, the Investor, the Adelson Holders or the Indemnified Parties at law, in
equity or otherwise.
          (b) Any amendment, supplement or modification of or to any provision
of this Agreement and any waiver of any provision of this Agreement shall be
effective only if it is made or given in writing and signed by the Company and
the Investor or her permitted assignees.
     3.4 Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, all of which
when so executed shall be deemed to be an original and both of which taken
together shall constitute one and the same agreement.
     3.5 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     3.6 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF
Investor Rights Agreement



--------------------------------------------------------------------------------



 



Page 9 of 12

NEVADA WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF. THE PARTIES
HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL
COURT SITTING IN CLARK COUNTY, IN THE STATE OF NEVADA OVER ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. TO THE FULLEST EXTENT
THEY MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THE PARTIES HERETO IRREVOCABLY
WAIVE AND AGREE NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY
CLAIM THAT THEY ARE NOT SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
     3.7 Specific Performance. The parties hereto intend that each of the
parties hereto and the third party beneficiaries who enjoy rights hereunder have
the right to seek damages or specific performance in the event that any other
party hereto or third party beneficiary hereunder fails to perform such party’s
obligations hereunder. Therefore, if any such party or third party beneficiary
shall institute any action or proceeding to enforce the provisions hereof, any
party hereto or third party beneficiary hereunder against whom such action or
proceeding is brought hereby waives any claim or defense therein that the
plaintiff party has an adequate remedy at law.
     3.8 Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.
     3.9 Entire Agreement; Survival. This Agreement, together with the schedules
hereto are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter. The agreements and covenants contained in
this Agreement shall survive the issuance and purchase of the Notes as
contemplated by this Agreement.
Investor Rights Agreement



--------------------------------------------------------------------------------



 



Page 10 of 12

     3.10 Further Assurances. Each of the parties hereto shall execute such
documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions, authorizations, or other actions by, or
giving any notices to, or making any filings with, any Governmental Authority or
any other Person) as may be reasonably required or desirable to carry out or to
perform the provisions of this Agreement, including, without limitation, seeking
any written affirmation from any third party beneficiary hereunder deemed
necessary or desirable to carry out the purposes of this Agreement.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

                  /s/ Dr. Miriam Adelson       Dr. Miriam Adelson           

Investor Rights Agreement



--------------------------------------------------------------------------------



 



Page 11 of 12

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.

            LAS VEGAS SANDS CORP.
      By:   /s/ William P. Weidner         Name:   William P. Weidner       
Title:   President, Chief Operating Officer and Secretary     

Investor Rights Agreement



--------------------------------------------------------------------------------



 



Page 12 of 12

Schedule A
Name of Investor:
Dr. Miriam Adelson
Schedule A to Investor Rights Agreement

 